Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 1 of 8 PageID #: 8680
                         FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION
   UNILOC 2017, LLC,                            §
        Plaintiff,                              §
                                                §           NO. 2:18-cv-497-JRG-RSP
   v.                                           §           NO. 2:18-cv-501-JRG-RSP
                                                §           NO. 2:18-cv-551-JRG-RSP
   GOOGLE LLC.,                                 §
       Defendant.                               §         JURY TRIAL DEMANDED

                                                                 Filed Under Seal




                  SUR-REPLY IN OPPOSITION TO GOOGLE LLC’S
          MOTIONS FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT
           (-497 CASE, DKT. 118; -501 CASE, DKT. 110; -551 CASE, DKT. 81)
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 2 of 8 PageID #: 8681
                               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




            Google LLC’s (“Google”) Reply (Dkt. 177) further confirms that the Court should deny

  Google’s Motion for Summary Judgment of Non-Infringement (“Motion,” Dkt. 118).1

  I.        The Court Should Deny Google’s Motion for Ignoring the Actual Claim Language

            Glaringly absent from Google’s Reply and Motion is any reference to the actual claim

  language of the three asserted patents. Instead, Google wrongly compares examples in Uniloc’s

  patent infringement contentions under P.R. 3-1 (“PICs”) with its own self-serving characterization

  of its accused products.

            But a bedrock principle of patent law holds that a proper infringement analysis must

  compare the claim language to the accused device. Read Corp. v. Portec, Inc., 970 F.2d 816, 821–

  22 (Fed. Cir. 1992) (“The determination of infringement is a two-step process. First, the language

  of the claim must be interpreted. Second, the accused device must be compared to the claim

  language as interpreted.”); Amstar Corp. v. Envirotech Corp., 730 F.2d 1476, 1481 (Fed. Cir.

  1984) (“The law of infringement requires that the asserted claims be compared with the products

  or processes accused of infringement.”); Graver Tank & Mfg. Co. v. Linde Air Products Co., 339

  U.S. 605, 607 (1950) (“In determining whether an accused device or composition [literally]

  infringes a valid patent, resort must be had in the first instance to the words of the claim. If accused

  matter falls clearly within the claim, infringement is made out and that is the end of it.”).2

            Adopting Google’s approach—ignoring the claim language—would run afoul of over

  seventy years of Supreme Court and Federal Circuit precedent. There would be no need for courts

  to construe claims. And—under Google’s misguided approach—the actual claim language would

  play no role. This cannot and should not be the law.



  1
      In this brief, Uniloc references to filings in the -497 case unless otherwise noted.
  2
      Emphasis has been added unless otherwise noted.
                                                        1
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 3 of 8 PageID #: 8682
                             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




         Tellingly, Google fails to cite to a single case that has granted a summary judgment of non-

  infringement without addressing the claim language. A district court commits legal error by ruling

  on infringement without comparing the accused devices to the actual claim language. Cf. Amgen

  Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1347 (Fed. Cir. 2003) (“the [district] court

  eschewed the cardinal principle that the accused device must be compared to the claims rather than

  to a preferred or commercial embodiment….this was legal error insofar as the infringement

  analysis is not tied to the asserted claims.”). Accordingly, as a matter of law, the Court should deny

  Google’s Motions for failing to address the actual claim language.

  II.    Uniloc’s Infringement Theories Are Not Limited to Examples in its PICs

         The only way Google can ignore the claim language in wholesale fashion is to create a

  strawman that Uniloc’s infringement theory is limited to examples in Uniloc’s Patent Infringement

  Contentions (“PICs”) and then attempt to tear down Uniloc’s infringement case based on that

  misguided assumption. But Google’s approach flatly conflicts with the long-held view of this

  Court that PICs do not require a plaintiff to prove its infringement case. EON Corp. IP Holdings,

  LLC v. Sensus USA Inc., 6:09-CV-116, 2010 WL 346218, at *2 (E.D. Tex. Jan. 21, 2010); Realtime

  Data, LLC v. Packeteer, Inc., No. 6:08–cv–144, 2009 WL 2590101, at *5 (E.D.Tex. Aug. 18,

  2009) (stating “[i]nfringement contentions are not intended to require a party to set forth a prima

  facie case of infringement and evidence in support thereof”). Indeed, the Court has noted that

  “PICs … are not meant to provide a forum for litigation of the substantive issues; they are merely

  designed to streamline the discovery process.” STMicroelectronics, Inc. v. Motorola, Inc., 308 F.

  Supp. 2d 754, 755 (E.D. Tex. 2004) (quoting Network Caching Technology, LLC v. Novell, Inc.,

  2003 WL 21699799, *4–5 (N.D.Cal.2003)). Google confuses PICs (which serve to provide notice

  of Uniloc’s infringement theory) with actually proving infringement (which Uniloc will do leading

                                                    2
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 4 of 8 PageID #: 8683
                             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




  up to trial including in expert discovery).

         Moreover, even a cursory examination of Uniloc’s PICs reveals that any examples are

  identified by Uniloc as non-limiting. For instance, throughout its Reply, Google myopically

  focuses only on SP/SI frames and Flexible Macroblock Ordering (FMO). But both SP/SI and FMO

  were merely provided as examples of aspects of the Accused Functionality as noted in Uniloc’s

  Response and were not a surrogate for the actual claim language. Dkt. 163 at 4 (noting that

  infringement contentions specifically used the phrase “[f]or example”); Dkt. 118, Ex. A at 2

  (Uniloc’s PICs noting that “Uniloc is not providing a claim chart for every aspect as such would

  be redundant of the operation accused.”); id. at 3 (quoting this Court’s DDR Holdings case that

  “there is no brightline rule that discovery is permanently limited to the products specifically

  accused in a party’s [infringement contentions].”)

         Furthermore, as noted in Uniloc’s pending Motion to Compel (Dkt. 160 at 1), this Court

  has long held that the “scope of discovery may include products and services … ‘reasonably

  similar’ to those accused in” PICs. Epicrealm, Licensing, Inc. v. Autoflex Leasing, Inc., No. 2:05-

  cv-163-DF-CMC 2007, WL 2580969, at *3 (E.D. Tex. Aug. 27, 2007). This rule “comports with

  the ‘notice pleading and broad discovery regime created by the Federal Rules’ and the ‘right to

  develop new information in discovery.’” Id. (quoting O2 Micro Int’l Ltd. v. Monolithic Power Sys.,

  Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006)). Similarly, a party asserting infringement “need not

  necessarily chart every accused instrumentality if its contentions otherwise provide sufficient

  notice to [the accused infringer] of its infringement theories.” Alacritech Inc. v. CenturyLink, Inc.,

  No. 2:16-cv-693-JRG-RSP, 2017 WL 3007464, at *4 (E.D. Tex. Jul. 14, 2017). Accordingly,

  Google is wrong by claiming that Uniloc is making “new infringement theories” including

  WebRTC, Duo, and Stagefright. See Dkt. 177 at 4. Uniloc has disclosed its “infringement theories”

                                                    3
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 5 of 8 PageID #: 8684
                            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




  in its PICs. WebRTC, Duo, and Stagefright are “reasonably similar” to the products and services

  charted in the PICs, and accordingly fall within the scope of discovery.

         Google eschews the above-noted authorities. Instead, Google opts for a textual approach

  that robotically equates specific examples in the PICs to be the sum total of what is encompassed

  as Accused Instrumentalities. Google takes its logic to untenable and extreme positions. For

  instance, Google is critical of Uniloc’s position that “products like Youtube [that] use the same

  functionality provided by SP/SI frames, but under a different name such as kSP/kSI frames.” Dkt.

  177 at 2. In particular, Google argues that response is that Uniloc has only specifically referenced

  “SP and SI frames as defined in the H.264 standard.” Id. Google and its expert do not address

  whether the concepts kSP/kSI are reasonably similar to SP/SI, and instead take the position that

  the accused functions are limited to only modules named “SP” and “SI.” Taking this textual

  approach to non-infringement is ripe for abuse. Accused infringers would merely have to rename

  modules and then claim that their modules no longer fall within the scope of Accused

  Instrumentalities. It would reduce the design around process to one of mere re-labeling, instead of

  changing functionality and structure.

         An approach analogous to Google’s was flatly rejected by this Court in the context of PICs:

         [Defendant] argues that [Plaintiff’s] PICs do not contain a specific theory of
         infringement. It claims, for example, that [Plaintiff] did not identify a specific
         “shift register” in any of CPT's products. However, [Plaintiff’s] PICs do identify
         structure in [Defendant’s] products consistent with its proposed construction of the
         term “shift register.” The purpose of PICs is not to present the Court's construction
         of the terms at issue or to prove infringement. Instead, the purpose of PICs is to
         give the opposing party notice of the patentee's infringement theory. [Plaintiff’s]
         PICs satisfy this purpose. If [Defendant] did not understand [Plaintiff’s]
         infringement theory, it could have filed a motion with the Court seeking
         clarification of [Plaintiff’s] PICs.




                                                   4
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 6 of 8 PageID #: 8685
                             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




  Honeywell Intern. Inc. v. Acer Am. Corp., 655 F. Supp. 2d 650, 656 (E.D. Tex. 2009). Just as in

  Honeywell, it does not matter what specific names or labels Uniloc identifies. What matters is that

  Uniloc has put Google on notice of its infringement theories, which then puts into play all Google

  products and services that operate according to that theory or in a “reasonably similar” way.

  III.   Google Fails to Account for the Court’s Claim Construction

         As noted above, Google’s summary judgment is premised on the false assumption that

  Uniloc’s infringement contentions are limited to certain examples in the PICs. Even if this

  assumption is valid (it is not), Google fails to account for the Court’s construction of the disputed

  claim terms in these Actions. The Court held a claim construction for the -497 and -501 cases on

  January 6, 2020 (Dkt. 170) and has yet to issue its claim construction order. The claim construction

  hearing for the -551 case is set for February 19 and the parties are still briefing the issue. Once the

  Court issues its claim construction orders in each of these cases, Uniloc is entitled to file, without

  leave of the Court, amended infringement contentions under P.R. 3-6(a) if Uniloc has a good faith

  basis for doing so. For instance, the Court may adopt a construction different than Uniloc’s

  proposed construction, and Uniloc would be entitled to amend its contentions as to literal

  infringement. Uniloc has also preserved infringement under the doctrine of equivalents in its PICs.

  See Dkt. 118, Ex. A at 5 (“Uniloc reserves the right, pursuant to Local P.R. 3-6, to assert

  infringement solely under the doctrine of equivalents with respect to any particular claim

  element(s) if warranted by discovery received from Google, or a claim construction ruling from

  the Court, or both.”) Accordingly, even if this Court construes the claims to foreclose literal

  infringement, Uniloc is entitled to amend its contentions to allege infringement under the doctrine

  of equivalents and/or alternative literal infringement theories.

         In these scenarios, the Court’s construction of the actual claim language will control. The

                                                    5
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 7 of 8 PageID #: 8686
                              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




  Court cannot—as Google proposes—rule on both literal infringement and infringement under the

  doctrine of equivalents by failing to address the actual claim language.

  IV.    Uniloc Should be Afforded the Opportunity to Take Discovery

         Google makes several arguments why further discovery is not warranted. None of the

  reasons are legitimate.

         First, in its Reply, Google cites four Fifth Circuit cases—Washington, Raby, Access

  Telecom, and Beattie—to argue that Uniloc is not entitled to discovery under Rule 56(d). Dkt. 177

  at 8-9. These cases are inapposite. None of these cases address Rule 56(d) in unique context of a

  patent infringement case or in the context of this Court’s Patent Rules. Google has failed to cite to

  a court that has denied additional discovery in a patent case under Rule 56(d) under circumstances

  similar to these Actions.

         Second, contrary to Google’s characterization, there has not been “ample discovery” on

  infringement. See Dkt. 177 at 9. Uniloc has been forced to file multiple motions to compel to obtain

  discovery relating to infringement. See, e.g., Dkt. 160 at 1-2. Moreover, fact discovery will be

  open for one more month, and Uniloc is entitled to develop discovery during this period.

         Third, there has been no “failure” to inspect source code as Google misleading states. Dkt.

  177 at 1. Throughout these and other actions, Google has consistently and repeatedly withheld

  design specifications, flowcharts, and architecture documents that would enable Uniloc and its

  experts from analyzing source code. Google does not dispute that these documents exist. Yet

  Google would have Uniloc and its experts read and analyze the source code without these aids.

  Date: January 31, 2020                        /s/ Ryan Loveless

                                                James L. Etheridge
                                                Texas Bar No. 24059147
                                                Ryan S. Loveless

                                                   6
Case 2:18-cv-00497-JRG-RSP Document 189 Filed 02/03/20 Page 8 of 8 PageID #: 8687
                            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                                Texas Bar No. 24036997
                                                Brett A. Mangrum
                                                Texas Bar No. 24065671
                                                Travis L. Richins
                                                Texas Bar No. 24061296
                                                Jeff Huang
                                                Brian M. Koide
                                                Etheridge Law Group, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, TX 76092
                                                Tel.: (817) 470-7249
                                                Fax: (817) 887-5950
                                                Jim@EtheridgeLaw.com
                                                Ryan@EtheridgeLaw.com
                                                Brett@EtheridgeLaw.com
                                                Travis@EtheridgeLaw.com
                                                JHuang@EtheridgeLaw.com
                                                Brian@EtheridgeLaw.com

                                                ATTORNEYS FOR PLAINTIFF



                                   CERTIFICATE OF SERVICE

          I certify that on January 31, 2020, the foregoing document was served upon all counsel of
  record for the Defendant via the Court’s electronic filing system.


                                                        /s/ Ryan Loveless
                                                        Ryan Loveless
                            CERTIFICATE TO FILE UNDER SEAL

         Pursuant to the protective order entered in this case, the foregoing is being filed under seal.


                                                        /s/ Ryan Loveless
                                                        Ryan Loveless




                                                   7
